          Case 1:20-cv-03555-UNA Document 4 Filed 12/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LASHAWN WASHINGTON et al.,                   )
                                             )
       Plaintiffs,                           )
                                             )
               v.                            )       Civil Action No. 20-3555 (UNA)
                                             )
DONALD J. TRUMP et al.,                      )
                                             )
       Defendants.                           )


                                   MEMORANDUM OPINION

       Pending is “Plaintiff’s Application For Temporary Restraining Order With Equitable

Relief To Maintain The Status Quo And Order To Show Cause Why A Preliminary Injunction

Should Not Issue.” The application seeks (1) to enjoin “the General Services Administration

from using the Presidential Transition Act of 1963 to transfer executive power to defendant Joe

Biden, unofficial President Elect as proclaimed by FOX News and the Associated Press, pending

audits and recounts of ballots due to widespread voting irregularities, anomalies, and other

specifically described fraud”; (2) an order “against Joe Biden, pending an independent

professional medical assessment by a Court-appointed physician at Walter Reid Medical

Hospital of Mr. Biden’s mental capacity to assume the enormous responsibilities of the Office of

the President”; (3) an order “against Mr. Biden, pending this Court's Order requiring the

the Department of Justice (DOJ) to investigate Mr. Biden’s and his son, Hunter Biden’s, alleged

engagement with foreign governments in an influence peddling scheme”; and (4) to compel “Mr.

Trump, to maintain the status quo as President of the United States, and all authority thereto, and

his residence in the Whitehouse, pending resolution of the ballot audits, recounts, and the other

referenced relief.” App. at 1-2.
                                                 1
          Case 1:20-cv-03555-UNA Document 4 Filed 12/14/20 Page 2 of 2




       Plaintiffs have not filed a separate “affidavit” or “verified complaint.” Fed. R. Civ. P.

65(b). Nevertheless, even if the Court were inclined to entertain Plaintiffs’ factually unsupported

conspiracy theories of election fraud and incapacity on the part of President-Elect Biden,

dismissal still would be warranted for at least two reasons. First, the application is at most “a

generalized grievance” warranting no “exercise of jurisdiction.” Warth v. Seldin, 422 U.S. 490,

499 (1975). Second, although the Department of Justice is not a named defendant, this Court

would lack jurisdiction to compel the requested investigation because the United States Attorney

General has absolute discretion in deciding whether to investigate claims for possible criminal or

civil prosecution, and, as a general rule applicable here, such decisions are not subject to judicial

review. Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480-81 (D.C. Cir. 1995); see Heckler

v. Chaney, 470 U.S. 821, 831 (1985) (“[A]n agency’s decision not to prosecute or enforce,

whether through civil or criminal process, is a decision generally committed to an agency’s

absolute discretion.”); Wightman-Cervantes v. Mueller, 750 F. Supp. 2d 76, 80 (D.D.C. 2010)

(“[A]n agency’s decision whether to prosecute, investigate, or enforce has been recognized as

purely discretionary and not subject to judicial review.”), citing Block v. SEC, 50 F.3d 1078,

1081-82 (D.C. Cir. 1995) (other citation omitted).

       Accordingly, this case will be dismissed with prejudice. See Firestone v. Firestone, 76

F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal with prejudice is warranted upon determining

“that ‘the allegation of other facts consistent with the challenged pleading could not possibly

cure the deficiency.’”) (quoting Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C.

Cir. 1985) (other citation omitted)). A separate order accompanies this Memorandum Opinion.

                                                      _________/s/_______________
                                                      CHRISTOPHER R. COOPER
Date: December 14, 2020                               United States District Judge
                                                  2
